Citation Nr: 1342350	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post left ankle strain injury with tendonitis, currently evaluated as 20 percent disabling prior to June 2, 2006, from September 1, 2006, to January 28, 2009, and since May 1, 2009.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to September 1990, from January 1991 to April 1991, and from December 2003 to October 2004.

The Veteran's increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran a disability rating in excess of 20 percent.  The Veteran then perfected a timely appeal of this issue.

The RO issued another rating decision in October 2007, which awarded the Veteran a temporary, total disability rating beginning on June 2, 2006, for her left ankle surgery.  The RO then assigned a 20 percent rating for the service-connected disability, effective September 1, 2006.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in June 2009, which awarded the Veteran another temporary, total disability rating beginning on January 29, 2009, for her left ankle surgery.  The RO then assigned a 20 percent rating for the service-connected disability, effective April 30, 2009.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

The RO in Columbia, South Carolina, currently has jurisdiction over the appeal.

In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the local RO via videoconference.  A copy of the hearing transcript has been associated with the claims file.

The RO certified this appeal to the Board in August 2011.  Subsequently, additional evidence was added to the record.  However, the Veteran waived her right to have the RO initially consider this evidence in a June 2013 statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

At her Board hearing and at the December 2009 VA examination, the Veteran stated that she is currently unemployed because she is not qualified for certain jobs due to her service-connected left ankle disability.  The December 2009 VA examiner found that the Veteran's left ankle disability impacts her occupation.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Second, at her Board hearing and at her December 2012 VA examination, the Veteran reporting recently having surgery on her left ankle at the VA Medical Center (VAMC) in Fayetteville, North Carolina, in August 2012.  The most recent VAMC treatment records in the claims file are dated from September 2011.  The August 2012 surgical treatment records are not in the claims file, and are pertinent to the claims on appeal.  On remand, all pertinent VA treatment records since this date, to include the August 2012 surgical treatment records, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Third, the Veteran's last VA examination to assess the current severity of her service-connected left ankle disability was in December 2012, over a year ago.  Following the examination, at her Board hearing, the Veteran stated that her left ankle disability had worsened.  Specifically, the Veteran argued that she was now having sensory problems, to include painful spasms, nerve pain, and tingling/numbness, in her left ankle and left foot, which she attributed to her service-connected left ankle disability.  The December 2012 VA examination was a joints examination, and did not address any neurological problems in the left ankle.  Thus, there is evidence of record indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  See 38 C.F.R. § 3.327(a) (2013).  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the December 2012 VA joints examination is inadequate to assess the Veteran's current level of severity, to include any potential neurological problems.  A new VA examination is required to assess the current severity of the Veteran's service-connected left ankle disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that her current unemployment is due, in part, to her service-connected left ankle disability.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of her service-connected disabilities on her employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Fayetteville, North Carolina, VAMC since September 2011 that have not been secured for inclusion in the record, to include the August 2012 surgical treatment records for the Veteran's left ankle.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining the above records, provide the Veteran with an appropriate joint examination to determine the severity of the Veteran's service-connected status post left ankle strain injury with tendonitis.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 5271.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  
The examination report must include ranges of motion of the left ankle, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left ankle.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After obtaining the above records, provide the Veteran with an appropriate neurological examination to determine the severity of the Veteran's service-connected status post left ankle strain injury with tendonitis.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must describe all objective neurological findings related to the left ankle.  The examiner must then discuss whether it is at least as likely as not (a 50 percent probability or greater) that these neurological findings are caused by or aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected status post left ankle strain injury with tendonitis.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After obtaining the above records, schedule the Veteran for a VA examination(s) in order to assist in evaluating the effect of her service-connected disabilities (status post left ankle strain injury with tendonitis; posttraumatic stress disorder and major depressive disorder; irritable bowel syndrome; fecal incontinence; right hip strain; residual headaches, status post pseudo tumor cerebri; tender scar of the left ankle; and, residual scar of the left knee arthrotomy) on her employability.  Properly notify the Veteran of each scheduled examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

Specifically, the VA examiner(s) is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether her service-connected disabilities alone are so disabling as to render her unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

6.  After the above actions have been completed, readjudicate the Veteran's claims, to include consideration of whether the Veteran is entitled to a temporary, total disability rating for her August 2012 left ankle surgery.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


